Case: 7:18-cv-00124-GFVT-CJS Doc #: 83 Filed: 09/03/21 Page: 1 of 1 - Page ID#: 1268




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                    SOUTHERN DIVISION
                                         PIKEVILLE

   COREY DE’ANDRE HOOD,                           )
                                                  )
             Plaintiff,                           )     Civil No. 7:18-cv-00124-GFVT-CJS
                                                  )
   v.                                             )
                                                  )
   LT. MOORE, et al.,                             )               JUDGMENT
                                                  )
             Defendants.                          )
                                                  )

                                        *** *** *** ***

         Consistent with the Memorandum Opinion and Order entered this date, and pursuant to

  Rule 58 of the Federal Rules of Civil Procedure, it is hereby ORDERED and ADJUDGED as

  follows:

         1.         Defendants’ Motion for Summary Judgment [R. 62] is GRANTED;

         2.         This action is DISMISSED and STRICKEN from the Court’s docket; and

         3.         This is a FINAL and APPEALABLE Judgment and there is no just cause for

                    delay.

         This 3d day of September, 2021.
